 In the Matter of 11TESTFIR LUMBER COMPANY &ND WILLAMETTE VALLEYLUMBER OPERATORS ASSOCIATIONandROLAND C. FISHERIn the Matter of WESTFIR LUMBER COMPANY AND WILLAMETTE VALLEYLUMBER OPERATORS ASSOCIATIONandCOLUMBIA RIVER DISTRICTCOUNCIL No. 5, INTERNATIONAL WOODWORKERS OF AMERICA, AFFILI-ATED WITH THE C. I. O.Cases Nos. 0-1807 and C-1808SUPPLEMENTAL DECISIONANDORDERJanuary 208, 1942On February 27, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order, based in part upona stipulation, in the above entitled proceeding,1 requiring,inter alia,thatWestfir Lumber Company. one of the respondents herein, dis-establish Locals Nos. 20 and 21, District 1, of Industrial EmployeesUnion, Inc., a labor organization, herein called the I. E. U.Thestipulation upon which that Decision and Order was based providedthat if certain paragraphs of orders relating to the I. E. U. theretoforeissued by the Board inMatter of C. D. Johnson Lumber Corporationet at.andOregon and Washington Council of Lumber and SawmillWorkers Union, affiliated with the A. F. L., et al.2should be enforced,by the United States Circuit Court of Appeals for the Ninth Circuitor by the Supreme Court of the United States in the event of anappeal thereto, the Board might issue additional orders in thisproceeding in the form set forth below.On December 22, 1941, theCircuit Court of Appeals for the Ninth Circuit entered a consentdecree enforcing the specified paragraphs of the Board's order intheJohnsoncase.3The Board will accordingly issue the additionalorder provided in the stipulation.ORDERUpon the basis of the foregoing findings of fact, the stipulation,and the entire record in the case, and pursuant to Section 10 (c) of129 N L R B 11052 19 N L. R. B. 887.3National Labor Relations Boa8d v C D Johnson Lumber Corpo8ation (CC A 9)(C C A 9).38 N L R. B, No. 128.644 WESTFIR LUMBER COMPANY645the National Labor Relations Act, the National Labor Relations Boardhereby orders that Westfir Lumber Company, its agents, successorsand assigns shall :1.Cease and desist from :(a)Dominating and interfering with the administration of theI.E. U., or with the formation or administration of any other labororganization of its employees, and from contributing financial orother support to the I. E. U., or any other labor organization of itsemployees;(b)Recognizing the I. E. U. as the representative of any of itsemployees for the purpose of dealing with it concerning grievances,labor disputes, rates of pay, wages, hours of employment, and otherconditions of work;(c)Giving effect to any contract it may have entered into withthe I. E. U., either before or after the issuance of the complaint herein,concerning wages, hours, and working conditions;(d) In any manner requiring its employees to contribute to thesupport of the I. E. U., and in any manner making further deductionsfrom the pay or wages of its employees, or any of them, for duesor fees payable, or to become payable, to said organization;(e)Acting through the Willamette Valley Lumber Operators As-sociation, or any other employer or association of employers, ininterfering with the administration of the I. E. U. or any other labororganization, or contributing support to it, or any other labor organiza-tion, or in interfering with, restraining or coercing its employees in theexercise of their rights to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act;(f)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from the I. E. U. as representativesof any of its employees for the purpose of dealing with it concerninggrievances, labor disputes, rates of pay, wages, hours of employment,or other conditions of work, and completely disestablish the I. E. U.as such representatives;(b)Reimburse individually and in full all employees who were orstill are members of the I. E. U. for all dues and fees, if any, which it 646DECISIONSOF NATIONALLABOR RELATIONS BOARDhas deducted from their wages, salaries or other earnings on behalfof the I. E. U. subsequent to the date that the stipulation upon whichthis order is based was approved by the National Labor RelationsBoard.4(c) Immediately post notices to all of its employees in conspicuousplaces in and about its plant and logging operations at and nearWestfir, Oregon, and maintain such notices for a period of at leastsixty (60) consecutive days, stating that it will cease and desist in themanner set forth in paragraphs 1 (a) to 1 (g) of this order, bothinclusive, and that it will take the affirmative action set forth inparagraphs 2 (a), and (b) of this order;(d)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.Upon the basis of the foregoing findings of fact, stipulation andthe entire record in the case and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Willamette Valley Lumber Operators Association,its agents, officers, successors and assigns shall :1.Cease and desist from :(a) Interfering with the administration of the I. E. U. or the for-mation or administration of any other labor organization, and con-tributing support to the I. E. U., or any local or subdivision thereof,or any other labor organization;(b)Giving effect to any contract it may have entered into withthe I. E. U., either before or after the issuance of the complaint in thismatter, concerning the wages, hours and working conditions of theemployees of respondent Westfir;(c) In any manner interfering with, restraining, or coercing theemployees of its members in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) Immediately notify, in writing, all of its members that it willcease and desist in the manner set forth in paragraphs 1 (a), (b), and(c) of this order;(b)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this order what stepsit has taken to comply herewith.*The stipulation was approved by the Board on February 6, 1941.